IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41041
                         Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JOSE GARCIA-SOSA,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 98-CR-254-1
                       - - - - - - - - - -

                            August 4, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Garcia-Sosa appeals his convictions for conspiracy and

possession with intent to distribute marijuana.      Garcia-Sosa

argues that his due process rights were violated by the

Government’s repeated use at trial of his post-arrest silence and

the Government’s creation of inconsistent testimony for

impeachment.   The prosecutor’s questions and comments constitute

a clear violation of Doyle.    When viewed in the context of the

prosecutor’s questioning and argument, the prosecutor was clearly



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41041
                                  -2-

attempting to impeach Garcia-Sosa’s exculpatory story.      Doyle v.

Ohio, 426 U.S. 610, 617-18 (1976).

     Because there was no objection in the district court, we

review this violation for plain error.      We conclude that, even if

the errors are all clear and obvious, they did not affect Garcia-

Sosa’s substantial rights.    United States v. Calverley, 37 F.3d

160, 162-64 (5th Cir. 1994) (en banc).      Given the district

court’s curative instruction, Garcia-Sosa’s lack of objection to

the instruction, and the strong direct evidence of Garcia-Sosa’s

guilt based upon Agent Alvarez’s eyewitness testimony, we

conclude that Garcia-Sosa has not demonstrated plain error.        See

United States v. Carter, 953 F.2d 1449, 1465-67 (5th Cir. 1992)

(no plain error where defendant did not object to district

court’s curative instruction and there was strong evidence of

guilt).

     Garcia-Sosa also argues that the evidence showed only that

he was present where narcotics were found.     He contends that the

evidence showed equal or nearly equal support for his defense

that he had illegally entered Laredo to work when he was knocked

down by the speeding Blazer and mistaken by Agent Alvarez for one

of the drug smugglers.

     The evidence supports Garcia-Sosa’s convictions.     Agent

Alvarez testified that he saw Garcia-Sosa with a group of other

men, loading the white sacks from the brush into the Blazer.

Agent Alvarez saw Garcia-Sosa holding one of the sacks.     When

Agent Alvarez announced himself, Garcia-Sosa, along with the

other men, fled on foot.   Garcia-Sosa stipulated that the
                           No. 98-41041
                                -3-

substance in the sacks was marijuana, and that it weighed over

165 pounds.   This evidence is sufficient for the jury to have

found beyond a reasonable doubt each of the necessary elements

for a conviction on both the conspiracy and substantive counts.

United States v. Bermea, 30 F.3d 1539, 1556 (5th Cir. 1994).     It

is within the jury's province to make credibility determinations.

United States v. Anderson, 933 F.2d 1261, 1274 (5th Cir. 1991).

Crediting Agent Alvarez’s testimony, the jury could reasonably

conclude that Garcia-Sosa was guilty.

     AFFIRMED.